     Case 4:20-cv-00788 Document 15 Filed on 07/22/20 in TXSDUnited
                                                               Page   1 ofCourts
                                                                    States 11
                                                                             Southern District of Texas
                                                                                      FILED
                                                                  July 22, 2020
                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS David J. Bradley, Clerk of Court
                                  HOUSTON DIVISION

UNITED HEALTH PRODUCTS, INC.           §                        CASE NO. 4:20-CV-00788
          Plaintiff,                   §
                                       §
v.                                     §
                                       §
                                       §
ANIMAL HEALTH INTERNATIONAL, INC.,     §
PATTERSON VETERINARY SUPPLY, INC., and §
PATTERSON LOGISTICS SERVICES, INC.     §
          Defendants.                  §

                                  FIRST AMENDED PETITION

        TO THE HONORABLE COURT:

        COMES NOW, UNITED HEALTH PRODUCTS, INC., referred to as “Plaintiff” or

“UHP”, and files this First Amended Petition for Fraud and Unjust Enrichment, complaining of

ANIMAL HEALTH INTERNATIONAL, INC. (“AHI”), PATTERSON VETERINARY

SUPPLY, INC. (“PVS”), and PATTERSON LOGISTICS SERVICES, INC. (“PLS”), hereinafter

jointly referred to as “Defendants”, and for cause of action, would respectfully show this

Honorable Court the following:

                                  JURISDICTION AND VENUE

        1.       This Court has jurisdiction over this action pursuant to 28 USC § 1332 (diversity

jurisdiction).

        2.       Venue is proper as the products at issue were delivered to a facility in the Southern

District of Texas.

                                              PARTIES

        3.       Plaintiff, UNITED HEALTH PRODUCTS, INC., is a corporation that does

business in many states, including but not limited to Texas.
     Case 4:20-cv-00788 Document 15 Filed on 07/22/20 in TXSD Page 2 of 11




       4)      The Defendants 1) Animal Health International, Inc., 2) Patterson Veterinary

Supply, Inc., and 3) Patterson Logistics Services, Inc. are corporations doing business in many

states, including but not limited to Texas.

       5)      The attorneys of record for the Defendants are as follows:

               a.     Clyde M. Siebman (Siebman, Forrest, Burg & Smith, LLP), 4949,
               Hedgcoxe Road, Suite 230, Plano, Texas 75204, 214-387-9100 (t)
               clydesiebman@siebman.com;

               b.     Kirte M. Kinser (Siebman, Forrest, Burg & Smith, LLP), 4949 Hedcoxe
               Road, Suite 230, Plano, Texas 75204, 214-387-9100 (t), kirtekinser@siebman.com;

               c.     Aaron G. Thomas (Taft Stettinius & Hollister, LLP), 2200 IDS Center, 80
               South Eighth Street, Minneapolis, MN 55402, 612-977-8400 (t),
               athomas@taftlaw.com; and

               d.     Kathryn M. Short (Taft Stettinius & Hollister, LLP), 2200 IDS Center, 80
               South Eighth Street, Minneapolis, MN 55402, 612-977-8400 (t),
               kshort@taftlaw.com.


                                  FACTUAL BACKGROUND

       6)      UNITED HEALTH PRODUCTS, INC. manufactures and produces healthcare,

medical and surgical supplies. The products are sold to various distributors for resale.

       7)      Doug Jones, an employee and agent of the Defendant, PATTERSON

VETERINARY SUPPLY, INC., requested products from the Plaintiff, UNITED HEALTH

PRODUCTS, INC. and promised, on behalf of his employer to pay for the products. An amount

of product was agreed upon for the agreed price of $438,596.00. The Defendant, ANIMAL

HEALTH INTERNATIONAL, INC. and the Plaintiff had an ongoing distribution agreement that

was modified in January of 2017.

       8)      Larry Hudson, an employee, with the title “sales account manager”, and agent of

the Defendant, PATTERSON VETERINARY SUPPLY, INC., corresponded through text



                                              2 of 11
     Case 4:20-cv-00788 Document 15 Filed on 07/22/20 in TXSD Page 3 of 11




message with Plaintiff’s agent confirming receipt of the product over the course of five months.

(See Exhibit A – Text Correspondence, attached hereto and incorporated by reference herein.)

       9)        Pursuant to the agreement, an invoice was sent to PATTERSON MANAGEMENT,

L.P., a General Partner and acting agent for PATTERSON VETERINARY SUPPLY, INC., on

December 20, 2017 for FOUR HUNDRED THIRTY-EIGHT THOUSAND, FIVE HUNDRED

AND NINETY-SIX dollars ($438,596.00). (See Exhibit B – The Invoice, attached hereto and

incorporated by reference herein.) The terms of the invoice under the agreement, was “net 120”.

Under the agreement, full payment was due on or before April 20, 2018.

       10)       On or about February 2, 2018 and pursuant to the agreement, the medical supplies

were shipped to PATTERSON VETERINARY SUPPLY, INC., per their specific request, to their

warehouse in Houston, Texas at 6300 West by Northwest Boulevard, Suite 800, Houston, Texas

77040-4968. (See Exhibit C – UPS Proof of Delivery, attached hereto and incorporated by

reference herein.) Patterson Veterinary, Patterson Warehouse and Patterson Companies, all seem

to operate jointly in tandem with each other. They are also referred to herein jointly as “Patterson”

or Defendants.

       11)       Defendants did not issue payment to Plaintiff after receipt of the product that was

received in February of 2018. On May 7, 2018, UHP again requested payment according to the

agreement. (See Exhibit D – Correspondence from VP, Louis Schiliro, attached hereto and

incorporated by reference herein.)

       12)       On May 8, 2018, PVS sent a letter to the Plaintiff from its lawyer and agent, Joel

Funk (“Funk”) ordering the Plaintiff to make arrangements to take its product back, to cease asking

for money, he falsely and fraudulently claimed that no order had ever been made, and that the

company was going to discard the products if it was not picked up. (See Exhibit E – Letter of Joel



                                               3 of 11
     Case 4:20-cv-00788 Document 15 Filed on 07/22/20 in TXSD Page 4 of 11




Funk, attached hereto and incorporated by reference herein.) Effort was expended by Plaintiff to

do exactly that; but were unable to successfully get their product back or to get paid as originally

agreed.

          13)   After communications from Joel Funk, (UHP was forbidden to talk with anyone

working with the Defendants, except through their lawyer, Joel Funk), Funk committed to

“…perform a reconciliation before tendering the unordered product.” (See Exhibit F – Email from

Joel Funk, attached hereto and incorporated by reference herein.)

          14)   While ordering Plaintiff not to contact anyone at “his company” (which is

obviously the Defendants) Joel Funk simultaneously demands that the relationship between the

Plaintiff and the Defendants is unilaterally terminated and knowingly makes the false

representation that they are “…no longer selling any of its products or participating in any

promotions for those products.” (See Exhibit G – Funk’s Email Correspondence, attached hereto

and incorporated by reference herein.) Joel Funk further instructs the Plaintiff that “Honoring the

demand to cease contact would be in yours and United Health Products’ best interest.”

Simultaneously, Funk’s company is also utilizing the unpaid for products.

          15)   On January 7, 2019, Joel Funk threatened UHP, writing, “Patterson Companies and

its affiliates have no interest in having any kind of relationship with UHP. Be assured that if UHP

continues this misguided effort, Patterson Companies will vigorously defend any claim and pursue

all available remedies against UHP.”

          16)   Attorney Birnbach responded to Mr. Funk; Funk summarily assumed they are

mistaken and asks them to reconsider their position since they have been selling the product, the

product they claim they want nothing to do with. (See Exhibit H – Letter from Birnbach, attached

hereto and incorporated by reference herein.)



                                                4 of 11
     Case 4:20-cv-00788 Document 15 Filed on 07/22/20 in TXSD Page 5 of 11




        17)     PVS requests the delivery of nearly a half-million dollars in product to their

Houston, Texas address, promising to pay for it within 120 days. They make no payment

whatsoever. They sell the product and/or distribute the product benefiting from the sales, while

secretly pretending that they wish to return the product. They have returned none of the product

whatsoever. They have their in-house counsel and agent, Joel Funk, deny any use of the product

and threaten litigation if UHP continues to ask for the return of their product or payment for their

product. Defendants, at this time are still actively advertising and selling/distributing the supplies.

        18)     The four various “Patterson” corporations and organizations and Animal Health

International, Inc. (the five named Defendants) have all worked and conspired together to benefit

from the products of the Plaintiff without paying for them.

                                             COUNT 1
                                              FRAUD

        19)     The matters set forth in Paragraphs 1-18 are incorporated by reference as though

fully stated herein.

        20)     In Texas, “[a] fraud cause of action requires ‘a material misrepresentation, which

was false, and which was either known to be false when made or was asserted without

knowledge of its truth, which was intended to be acted upon, which was relied upon, and which

caused injury.’” Formosa Plastics Corp. United States v. Presidio Engineers and Contractors,

Inc., 960 S.W.2d 41, 47 (Tex. 1998) (quoting Sears, Roebuck & Co. v. Meadows, 877 S.W.2d

281, 282 (Tex. 1994)).

        21)     The email reproduced below was false:




                                               5 of 11
     Case 4:20-cv-00788 Document 15 Filed on 07/22/20 in TXSD Page 6 of 11




       22)     The second bullet point reads, “Animal Health and Patterson Vet will perform a

reconciliation before tendering the unordered product.”

       23)     No “reconciliation” occurred.

       24)     Plaintiff relied on this misstatement by not immediately retrieving its half-million

dollars’ worth of product.

       25)     Defendants, ANIMAL HEALTH INTERNATIONAL, INC., PATTERSON

VETERINARY SUPPLY, INC., and PATTERSON LOGISTICS SERVICES, INC., using the

services of their lawyer Joel Funk, falsely obtained and then kept nearly a half-million dollars in

product at their Houston, Texas warehouse, promising good will and money. They never

intended any outcome except to arrogate the product, retain 100% of the goodwill and receipts

from selling it [and giving out samples] and then to stall and threaten their way out of paying

anything for the product. Plaintiff relied in good faith on their false representations. The

representations were knowingly false by the Defendants and their legal counsel and were utilized


                                               6 of 11
     Case 4:20-cv-00788 Document 15 Filed on 07/22/20 in TXSD Page 7 of 11




to complete the fraudulent transactions. The Defendants at all times intended to steal the product

and to coerce the smaller company into simply accepting the results of their fraud.

       26)     The Defendants intentionally misrepresenting to Plaintiff that they intended to pay

Plaintiff for the medical supplies.

       27)     Moreover, Defendants, made knowingly false representations and knew when

they made the representations that they were false, and they were never going to be met by the

Defendants.

       28)     The Defendants repeatedly and knowingly made false representations to induce

the Plaintiff to further expose itself to financial harm. The conduct is fraudulent, and the

Plaintiff was damaged. The fraudulent conduct continued after receipt of the product to delay or

defeat lawful reconciliation.

       29)     Actual damages of $438,596.00 for the product, plus the cost for time and effort

spent to collect either the stolen product or payment for the product, the actual profits for the

stolen product (which will have to be determined through discovery), and punitive damages

should be awarded.

       30)     The enlistment of a licensed attorney to perpetrate the fraud, make the apparently

criminal effort more shameful. Punishment in the amount of ten times the amount of stolen

property is reasonable to prevent such elaborate schemes from going forward again by this or

other seemingly legitimate businesses.

       31)     The Defendants participated in a scheme to acquire with actual intent to hinder, to

delay, or to defraud Plaintiff without paying equivalent value.

       32)     The various Defendants have all profited from the fraud and have all conspired

with each other to wrongfully obtain the property, the subject of this lawsuit. They have



                                               7 of 11
     Case 4:20-cv-00788 Document 15 Filed on 07/22/20 in TXSD Page 8 of 11




received the benefits from the property and have paid nothing for the property.

                                        COUNT 2
                                   UNJUST ENRICHMENT

        33)     The matters set forth in Paragraphs 1-32 are incorporated by reference as though

fully stated herein.

        34)     As more specifically described in the foregoing paragraphs [hereby incorporated

by reference] establish that the Defendants have committed actual fraud by telling the Plaintiff

that a “reconciliation” would be performed and then falling to do so only after the Plaintiff had

abyed efforts to retrieve its products in the Defendants’ possession.

        35)     On April 20, 2018, payment was due to the Plaintiff. The Defendants jointly and

severally were enriched on that day in the amount of not less than $438,569.00.

        36)     Instead of paying for these goods, the Defendants turned around and re-sold at

least part of these goods on their website. The following is a screenshot taken March 3, 2020:




                                              8 of 11
Case 4:20-cv-00788 Document 15 Filed on 07/22/20 in TXSD Page 9 of 11




                               9 of 11
    Case 4:20-cv-00788 Document 15 Filed on 07/22/20 in TXSD Page 10 of 11




                                      ATTORNEY’S FEES

       37)     Based on the facts set forth in the previous paragraphs and the causes of action set

forth herein, Plaintiff has been forced to expend attorney’s fees to assert its rights. Pursuant to

the TEX.CIV.PRAC&REM. CODE, Plaintiff seeks recovery of its reasonable attorney’s fees

incurred in prosecuting the present action.



                                               /s/ Seth Kretzer
                                               SETH H. KRETZER
                                               SBN: 24043764

                                               LAW OFFICES OF SETH KRETZER
                                               440 Louisiana Street; Suite 1440
                                               Houston, TX 77002

                                               DIRECT: (713) 775-3050
                                               seth@kretzerfirm.com (email)

                                               Michael Louis Minns
                                               TBN: 14184300
                                               mike@minnslaw.com
                                               Ashley Blair Arnett
                                               TBN: 24064833
                                               ashley@minnslaw.com
                                               MINNS & ARNETT
                                               9119 Gessner
                                               Houston, Texas 77074

                                               (713) 777-0772 (direct)
                                               (713) 777-0453 (fax)

                                               Attorneys for United Health Products, Inc.




                                              10 of 11
    Case 4:20-cv-00788 Document 15 Filed on 07/22/20 in TXSD Page 11 of 11




                                 CERTIFICATE OF SERVICE

       This is to certify that on this, the 16th day of July 2020, a true and correct copy of the above

and foregoing instrument was served electronically through the CM/ECF system upon all counsel

of record.

                                                       /s/ Seth Kretzer
                                                       SETH H. KRETZER




                                              11 of 11
